Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, "Depth-Based Multi-hop Routing protocol for Underwater Sensor Network" by Liu Guangzhong et al. and "Optimized depth-based routing protocol for underwater wireless sensor networks" by T. Ahmed et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a depth and distance-based single-path routing method, that includes after the location table is generated, switching an update mechanism of the uplink Location frame to an unicast triggering update mechanism to execute a depth and energy-based uplink routing algorithm; (2) receiving, by the sink node, a downlink control packet arriving at a specified ID, (3) for the downlink control packet arriving at the specified ID, obtaining, by the sink node, location information of a node at the specified ID through the location table, to execute a distance and energy-based downlink routing policy; and (4) executing the distance and energy-based downlink routing policy for a downlink control packet arriving at a specified location and the downlink control packet arriving at the specified ID; and executing a routing recovery algorithm when a void area occurs.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466